 



Exhibit 10.42
Agreement # 750-03610-2002
Execution Version
AMENDMENT NUMBER 4
TO
MASTER TELESERVICES AGREEMENT 750-03610-2002
BETWEEN
VERIZON WIRELESS
AND
APAC Customer Services, Inc.

1.  
PARTIES.
     
This Amendment Number 4 (“Amendment”) to the Master Teleservices Agreement
750-03610-2002 (“Agreement”) by and between APAC Customer Services, Inc., an
Illinois corporation, with offices at Six Parkway North, Deerfield, Illinois,
60015 (“Company”) and Cellco Partnership d/b/a Verizon Wireless, a Delaware
general partnership, having an office and principal place of business at 180
Washington Valley Road, Bedminster, New Jersey 07921 on behalf of itself and for
the benefit of its Affiliates (“Verizon Wireless”) is made and entered into on
and as of the date of execution by the last signing party.
  2.  
This Amendment is an integral part of the Agreement. Terms used herein which are
defined or specified in the Agreement shall have the meanings set forth therein.
If there are any inconsistencies between a specific term or condition of this
Amendment and a specific term or condition of the Agreement, the specific term
or condition of this Amendment shall control.
  3.  
RENEWAL OF AGREEMENT. The Renewal Term shall commence as of the 1st day of
March 2006 (the “Effective Date”) and continue in effect of a period of two
(2) years from the Effective Date and thereafter automatically renew for
subsequent one-Year Periods at each annual anniversary of the Effective Date
(collectively, the “Term”) unless written notice of intent not to renew is given
by one party to the other sixty (60) days prior to the end of the initial or any
renewal term.
  4.  
AMENDMENT OF AGREEMENT. The following provisions of the Agreement are amended as
follows:

  A.  
Section 21.1.5 is added in its entirety as follows:
       
“21.1.5 Professional liability insurance with a combined single limit of
$5,000,000.”
    B.  
Section 21.2 is hereby deleted and restated in its entirety as follows:

  “21.2  
The insuring carriers shall be rated at least A- by AM best. Such policies shall
be primary and non-contributory by Verizon Wireless. Verizon Wireless shall be
named as an additional insured on all liability policies in paragraph 21.1.3
above. Company shall furnish to Verizon Wireless certificates of such insurance
within ten (10) days of the execution of this Agreement and with each policy
renewal. The certificates shall provide that ten (10) days prior written notice
of cancellation or material change of the insurance to which the certificates
relate shall be given to Verizon Wireless. The fulfillment of the obligations
hereunder in no way modifies Company’s obligations to indemnify Verizon
Wireless.”

Matter Number 710-10055-2006
IManage #343692
Cellco Partnership d/b/a Verizon Wireless—Proprietary and Confidential
Page 1 of 68

 

 



--------------------------------------------------------------------------------



 



Agreement # 750-03610-2002
Execution Version

  C.  
Exhibits A-N are hereby deleted and restated as set forth in the attached
Exhibits A-N.

5.  
EFFECT OF AMENDMENT.
     
Except as amended hereby, the Agreement shall continue in full force and effect.
  6.  
SIGNATURES.
     
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives.

                 
 
CELLCO PARTNERSHIP
d/b/a VERIZON WIRELESS     APAC CUSTOMER SERVICES, INC.      
By: 
/s/ Denny Strigl   By:  /s/ Larry Rodman    
 
           

Name: Denny Strigl      Name: Larry Rodman    
 
               

Title:       Title: Group Vice President    
 
               

Date: 3/31/06     Date: March 24, 2006    
 
               
 
        APAC CUSTOMER SERVICES, INC.    
 
               
 
      By:  /s/ James McClenehan
 
   
 
        Name: James McClenehan    
 
        Title: Sr. VP Sales & Mktg    
 
        Date: 3/24/06    

Matter Number 710-10055-2006
IManage #343692
Cellco Partnership d/b/a Verizon Wireless—Proprietary and Confidential
Page 2 of 68

 

 